DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-6 and 11-20 are pending in the instant invention.  According to the Amendments to the Claims, filed July 17, 2020, claims 1-6 and 11-14 were amended, claims 7-10 were cancelled and claims 15-20 were added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/IN2019/050019, filed January 10, 2019, which claims priority under 35 U.S.C. § 119(a-d) to IN IN201841002392, filed January 20, 2018.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, without traverse, in the reply filed on October 19, 2021, is acknowledged: Group I - claims 1-6, 15 and 16.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Moreover, the inventor or joint inventor should further note that claims 11-14 and 17-20 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 1-6, 15 and 16 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	A process for the preparation of Ribociclib succinate of Formula-1a:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Formula-1a
wherein the process comprises the following steps:

a)	treating a compound of Formula-2:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Formula-2


with thionyl chloride, followed by dimethylamine, in the presence of a suitable base in a suitable solvent, to provide a compound of Formula-3:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Formula-3;

b)	reacting the compound of Formula-3 above with a compound of Formula-4:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Formula-4

in the presence of an organosilicon base in a solvent, to provide a compound of Formula-5:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Formula-5;

c)	treating the compound of Formula-5 above with aqueous hydrochloric acid, optionally in the presence of a solvent, to provide Ribociclib of Formula-1:


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Formula-1;

d)	optionally purifying Ribociclib of Formula-1 provided above with a solvent; and


e)	treating Ribociclib of Formula-1 above, provided in step c) or step d) above, with succinic acid in a solvent, or a mixture of solvents, to provide Ribociclib succinate of Formula-1a:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Formula-1a;

	wherein, in step a), the suitable base is selected from the group consisting of diethylamine, diisobutylamine, diisopropylamine, diisopropylethylamine, dimethylamine, 4-(dimethylamino)pyridine, lithium amide, lithium tert-butoxide, lithium carbonate, lithium diisopropylamide, lithium hexamethyldisilazide, lithium hydride, lithium hydroxide, 2,6-lutidine, N-methylmorpholine, potassium amide, potassium bicarbonate, potassium tert-butoxide, potassium carbonate, potassium ethoxide, potassium hexamethyldisilazide, potassium hydride, potassium hydroxide, potassium methoxide, pyridine, sodium amide, sodium bicarbonate, sodium tert-butoxide, sodium carbonate, sodium ethoxide, sodium hexamethyldisilazide, sodium hydride, sodium hydroxide, sodium methoxide, and triethylamine, or a mixture thereof;

	wherein, in step b), the suitable organosilicon base is selected from the group consisting of lithium hexamethyldisilazide, sodium hexamethyldisilazide, and potassium hexamethyldisilazide, or a mixture thereof; and

	wherein, in step a), step b), step c), step d), and step e), the suitable solvent is independently selected from the group consisting of acetone, acetonitrile, benzene, n-butanol, tert-butanol carbon tetrachloride, chloroform, cyclohexane, dichloroethane, dichloromethane, diethyl ether, diglyme, diisopropyl ether, 1,2-dimethoxyethane, dimethyl ether, N,N-dimethylacetamide, N,N-dimethylformamide, dimethylsulfoxide, 1,4-dioxane, ethanol, ethyl acetate, n-butyl acetate, n-heptane, n-hexane, isobutanol, isobutyronitrile, isopropanol, isopropyl acetate, methanol, methyl acetate, methyl ethyl ketone, methyl isobutyl ketone, N-methylpyrrolidone, methyl tert-butyl ether, monoglyme, petroleum ether, n-propanol, propionitrile, tetrahydrofuran, toluene, water, and xylene, or a mixture thereof.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
	The process as claimed in claim 1, wherein, in step a), the suitable base is selected from the group consisting of diethylamine, diisobutylamine, diisopropylamine, diisopropylethylamine, dimethylamine, and triethylamine.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The process as claimed in claim 1, wherein the process comprises the following steps:

a)	treating a compound of Formula-2:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Formula-2

with thionyl chloride, followed by dimethylamine, in the presence of triethylamine in a mixture of tetrahydrofuran and toluene, to provide a compound of Formula-3:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Formula-3;

b)	reacting the compound of Formula-3 above with a compound of Formula-4:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Formula-4


in the presence of lithium hexamethyldisilazide in toluene, to provide a compound of Formula-5:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Formula-5;

c)	treating the compound of Formula-5 above with aqueous hydrochloric acid, to provide Ribociclib of Formula-1:


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Formula-1;

d)	purifying the Ribociclib of Formula-1 above with methanol; and

e)	treating the Ribociclib of Formula-1 above, provided in step d) above, with succinic acid in aqueous tetrahydrofuran, to provide Ribociclib succinate of Formula-1a:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Formula-1a.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:

The process as claimed in claim 1, wherein the process comprises the following step:

a)	treating a compound of Formula-2:


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Formula-2

with thionyl chloride, followed by dimethylamine, in the presence of triethylamine in a mixture of tetrahydrofuran and toluene, to provide a compound of Formula-3:


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Formula-3.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The process as claimed in claim 1, wherein the process comprises the following step:

b)	reacting a compound of Formula-3:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Formula-3;

with a compound of Formula-4:


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Formula-4

in the presence of lithium hexamethyldisilazide in toluene, to provide a compound of Formula-5:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Formula-5.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), the existing recitation should be replaced with the following recitation:
The process as claimed in claim 1, wherein the process comprises the following step:

c)	treating the compound of Formula-5:


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Formula-5;

with aqueous hydrochloric acid, to provide Ribociclib of Formula-1:


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Formula-1.

	Appropriate correction is required.

	Claim 15 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The process as claimed in claim 1, wherein, in step b), the suitable organosilicon base is lithium hexamethyldisilazide.

	Appropriate correction is required.

	Claim 16 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b) and/or 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The process as claimed in claim 1, wherein, in step a), step b), step c), step d), and step e), the suitable solvent is independently selected from the group consisting of methanol, tetrahydrofuran, toluene, and water, or a mixture thereof.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 1-6, 15 and 16 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the term, improved, in claim 1, is a relative term which renders the claim indefinite.  The term, improved, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification fails to adequately define the term, improved.  Similarly, the meaning of a term cannot depend on the unrestrained, subjective opinion of the inventor or joint inventor practicing the invention.  Moreover, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for the preparation of Ribociclib succinate of the Formula-1a has been rendered indefinite by the use of the term, improved.  {See Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1347-48, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005); and MPEP § 2173.05(b)}.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 1, 2, 4-6, 15 and 16 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, suitable solvent, in claim 1, with regard to step a), step b), step c), step d), and step e), respectively, is a relative phrase which renders the claim indefinite.  The phrase, suitable solvent, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 5, uses open language, such as such as, to define the phrase, suitable solvent, as "hydrocarbon solvents" selected from aliphatic hydrocarbon solvents such as n-hexane, n-heptane, cyclohexane, petroleum ether and aromatic hydrocarbon solvents such as benzene, toluene, xylene and the like; "ether solvents" such as dimethyl ether, diisopropyl ether, diethyl ether, methyl tert-butyl ether, 1,2-dimethoxy ethane, tetrahydrofuran, 1,4-dioxane, monoglyme, diglyme and the like; "ester solvents" such as methyl acetate, ethyl acetate, isopropyl acetate, n-butyl acetate and the like; "polar-aprotic solvents" such as dimethylacetamide, dimethyl-formamide, dimethylsulfoxide, Nmethylpyrrolidone (NMP) and the like; "chloro solvents" such as dichloromethane, dichloroethane, chloroform, carbon tetrachloride and the like; "ketone solvents" such as acetone, methyl ethyl ketone, methyl isobutyl ketone and the like; "nitrile solvents" such as acetonitrile, propionitrile, isobutyronitrile and the like; "alcoholic solvents" such as methanol, ethanol, n-propanol, isopropanol, n-butanol, isobutanol, t-butanol and the like; "polar solvents" such as water or mixtures thereof; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Moreover, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for the preparation of Ribociclib succinate of the Formula-1a has been rendered indefinite by the use of the phrase, suitable solvent.  {See Ex parte Oetiker, 23 USPQ2d 1641(Bd. Pat. App. & Inter. 1992); and MPEP § 2173.05(b)}.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 1, 4, 6, 15 and 16 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that the phrase, suitable base, in claim 1, with respect to step a), is a relative phrase which renders the claim indefinite.  The phrase, suitable base, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on pages 5 and 6, uses open language, such as such as, to define the phrase, suitable base, as "alkali metal carbonates" such as sodium carbonate, potassium carbonate, lithium carbonate and the like; "alkali metal bicarbonates" such as sodium bicarbonate, potassium bicarbonate and the like; "alkali metal hydroxides" such as sodium hydroxide, potassium hydroxide, lithium hydroxide and the like; "alkali metal alkoxides" such as sodium methoxide, sodium ethoxide, potassium methoxide, potassium ethoxide, sodium tert-butoxide, potassium tert-butoxide, lithium tert-butoxide and the like; alkali metal hydrides such as sodium hydride, potassium hydride, lithium hydride and the like; alkali metal amides such as sodium amide, potassium amide, lithium amide and the like; and organic bases like dimethylamine, diethylamine, diisopropylamine, diisopropylethylamine, diiso-butylamine, triethylamine, pyridine, 4-dimethylaminopyridine (DMAP), N-methyl morpholine (NMM), 2,6-lutidine, lithium diisopropylamide; organosilicon bases such as (LiHMDS), sodium hexamethyldisilazide hexamethyldisilazide (KHMDS) or mixtures thereof; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Moreover, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for the preparation of Ribociclib succinate of the Formula-1a has been rendered indefinite by the use of the phrase, suitable base.  {See Ex parte Oetiker, 23 USPQ2d 1641(Bd. Pat. App. & Inter. 1992); and MPEP § 2173.05(b)}.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claims 1, 2, 4, 6 and 16 are further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.

	The inventor or joint inventor should note that the phrase, suitable organosilicon base, in claim 1, with respect to step b), is a relative phrase which renders the claim indefinite.  The phrase, suitable organosilicon base, is not defined by the claim, the specification does not provide an adequate standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the invention.  The specification, on page 6, uses open language, such as such as, to define the phrase, suitable organosilicon base, as lithium hexamethyldisilazide, sodium hexamethyldisilazide, potassium hexamthyldisilazide, or mixtures thereof; however, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Moreover, neither the specification, nor the claim, explicitly limits the invention to any specifically disclosed or recited embodiments.  Consequently, the process for the preparation of Ribociclib succinate of the Formula-1a has been rendered indefinite by the use of the phrase, suitable organosilicon base.  {See Ex parte Oetiker, 23 USPQ2d 1641(Bd. Pat. App. & Inter. 1992); and MPEP § 2173.05(b)}.
	The examiner suggests amending the claims, as stated in the section above entitled Claim Objections, to overcome this rejection.

	Claim 3 is further rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.
	The inventor or joint inventor should note that claim 3 recites the limitation, The process as claimed in claim 1, comprising:… c) treating the compound of formula-5 with aqueous hydro-chloric acid to provide Ribociclib compound of formula-, d) purifying the compound obtained in step-c) with methanol, and e) treating the Ribociclib compound of formula-1 obtained in step-c) or step-d) with succinic acid in aqueous tetrahydrofuran to provide Ribociclib succinate compound of formula-1a.  There is insufficient antecedent basis, in claim 3, for this limitation, with respect to the process for the preparation of Ribociclib succinate of the Formula-1a.  According to claim 3, the Ribociclib compound of formula-1, obtained in step-c), is purified in step-d) and is therefore not available for treatment with succinic acid in step-e), with respect to the process for the preparation of Ribociclib succinate of the Formula-1a.
	The examiner suggests amending the claim, as stated in the section above entitled Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624